oO OO IN DB A HR WY YN

NY NY DY DY DQ NR RD Re i a a ea ea eg
Nn WN FY NY KF SG 60 we IT DH WH KR WD BF CS

 

 

Case 2:19-cr-00057-RSL Document 19-1 Filed 12/12/19 Page 1 of 1

JUDGE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR19-057-RSL
)
Plaintiff, )
) @ROPOSEDYORDER TO MODIFY
Vv. ) BOND CONDITIONS
)
STERLING BOLIMA, )
)
Defendants. )

 

The Court, having reviewed the record and files in this case and after
consideration of the agreed motion, hereby grants the motion to modify the Defendant’s
bond conditions. The location monitoring condition shall be removed from the
Defendant’s appearance bond conditions.

IT IS SO ORDERED.

Dated this | g* day of December, 2019.

ROBERT S. LASNIK
UNITED STATES DISTRICT COURT JUDGE

Presented by:

s/ Dennis Carroll
Assistant Federal Public Defender
Attomey for Sterling Bolima

FEDERAL PUBLIC DEFENDER
(PROPOSED) ORDER TO MODIFY 1601 Fifth Avenue, Suite 700
BOND CONDITIONS Seattle, Washington 98101
(USA v. Bolima / CR19-057-RSL) - 1 (206) 553-1100

 
